ORDER

PER CURIAM.
AND NOW, this 27th day of April, 2005, Richard R. Thomas, II, having been suspended from the practice of law in the State of New Jersey for a period of one year by Order of the Supreme Court of New Jersey dated September 28, 2004; the said Richard R. Thomas, II, having been directed on January 31, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Richard R. Thomas, II, is suspended from the practice of law in this Commonwealth consistent with the Order of the Supreme Court of New Jersey dated September 28, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.